Case 2:18-bk-10589-VZ        Doc 133 Filed 11/02/18 Entered 11/02/18 11:57:49                   Desc
                               Main Document    Page 1 of 2



  1   PETER C. ANDERSON
      UNITED STATES TRUSTEE
  2   JILL M. STURTEVANT, State Bar No. 089395                       FILED & ENTERED
      ASSISTANT UNITED STATES TRUSTEE
  3   KELLY L. MORRISON, State Bar No. 216155
      TRIAL ATTORNEY                                                       NOV 02 2018
  4   OFFICE OF THE UNITED STATES TRUSTEE
      915 Wilshire Blvd., Ste. 1850                                   CLERK U.S. BANKRUPTCY COURT
  5   Los Angeles, California 90017                                   Central District of California
      (213) 894-2656 telephone                                        BY egarcia DEPUTY CLERK
  6   (213) 894-2603 facsimile
      Email: Kelly.L.Morrison@usdoj.gov
  7

  8
                                 UNITED STATES BANKRUPTCY COURT
  9
                                  CENTRAL DISTRICT OF CALIFORNIA
 10
                                         LOS ANGELES DIVISION
 11
      In re:                         )                  Case No.: 2:18-bk-10589-VZ
 12                                  )
                                     )                  Chapter 11
 13   PEREZ BROTHERS TRANSPORT, LLC, )
                                     )                  ORDER GRANTING UNITED STATES
 14            Debtor(s).            )                  TRUSTEE’S MOTION TO DISMISS AND
                                     )                  DISMISSING CASE WITH JUDGMENT
 15                                  )                  FOR QUARTERLY FEES
                                     )
 16                                  )                  Hearing Date:    November 1, 2018
                                     )                  Time             9:30 a.m.
 17                                  )                  Place            Courtroom 1368
                                     )                                   255 E. Temple St.
 18                                  )                                   Los Angeles, CA 90017
                                     )
 19                                  )
 20            The United States Trustee's Motion to Convert or Dismiss this case per § 1112(b) with an
 21   Order directing payment of Quarterly Fees came on for hearing on the above date and time. The
 22   Debtor filed a statement of no opposition to the Motion and no written opposition to the Motion
 23   was filed, therefore, appearances at the hearing were waived by the Court. The Court having
 24   considered the record herein, based on the findings of fact as set forth on the record and for good
 25   cause appearing, it is hereby,
 26   ORDERED that:
 27            1.     The case is DISMISSED; and it is hereby
 28

                                                     -1-
Case 2:18-bk-10589-VZ          Doc 133 Filed 11/02/18 Entered 11/02/18 11:57:49              Desc
                                 Main Document    Page 2 of 2



  1           2.     FURTHER ORDERED that the United States Trustee is granted a judgment in the

  2   amount of $4,883.15 for quarterly fees accrued and unpaid in the third quarter 2018 (including

  3   interest) and $1,625.00 for quarterly fees accrued and unpaid in the fourth quarter 2018, for a total

  4   judgment of $6,508.15. Quarterly fees are assessed interest pursuant to 31 U.S.C. § 3717 if not

  5   paid timely.

  6                                                  ###

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23
      Date: November 2, 2018
 24

 25

 26
 27

 28

                                                      -2-
